Citation Nr: 1112243	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  00-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 25, 1976 to January 9, 1978.  He had additional service with the Army National Guard (ARNG) with a period of active duty for training (ACDUTRA) from March 21, 1975 to July 21, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

In March 2006, the veteran appeared before the undersigned Veterans Law Judge at a video conference hearing.  The transcript of that hearing is of record.

In May 2006 and December 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  


FINDING OF FACT

The Veteran's currently manifested gastritis and gastroesophageal reflux disease (GERD) first manifested during active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for gastritis and GERD have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, such as peptic ulcers (gastric or duodenal), may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).  Notably, the criteria of 38 C.F.R. § 3.309(a) instruct that a proper diagnosis of gastric or duodenal ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides and adequate basis for a differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer.  Whenever possible, laboratory findings should be used in corroboration of the clinical data.

The basic wartime service connection entitlement statutes language which provides that "no compensation shall be paid if the disability is a result of the veteran's .. abuse of alcohol or drugs..." arises from an amendment to 38 U.S.C.A. § 1110 by the Omnibus Budget and Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.  This amendment applies only to claims filed after October 31, 1990.  See OBRA, § 8052(b).  The current claim on appeal was filed after October 31, 1990 and, therefore, is controlled by the OBRA amendments.

The controlling precedential authority makes clear that direct service connection may not be granted for a disability that arises from a veteran's abuse of alcohol or drugs.  Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as precluding service connection for disability that results from primary alcohol abuse, which the Allen Court defined as "arising during service from voluntary and willful drinking to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. § 105, the Allen Court concluded that Congress expressed a clear intent to preclude service connection for a primary alcohol abuse disability, and that primary abuse alcohol disability is included within section 105(a)'s and 1110's "express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for alcohol abuse disability under one circumstance, when such disability arises "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Id. at 1378.  The Allen Court reasoned that a secondary alcohol abuse disability "results from" a line of duty disease or disability rather than as a result of abuse of alcohol or drugs itself.  Id. 1377-78.  In other words, the Allen Court determined that the language of section 1110 reflected a Congressional intent that the cause of the alcohol-related disability determined whether the alcohol-related disability may be compensated under the statute, and that there were two mutually exclusive categories of causation: Either the alcohol-related disability is due to voluntary abuse of alcohol and therefore noncompensable or it is due to a service-connected condition in which case the alcohol abuse is involuntary and the disability is compensable.  Id. at 1376-77.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran claims entitlement to service connection for a stomach disorder as either first manifesting in service or, alternatively, as secondary to type II diabetes mellitus.  

As diabetes mellitus is not service-connected, the Veteran's secondary service connection theory has no legal merit. 

The Veteran served on active duty from October 25, 1976 to January 9, 1978.  He had additional service with the ARNG with a period of ACDUTRA from March 21, 1975 to July 21, 1975.

The Veteran's service treatment records (STRs) reflect his treatment in December 1976 for gastrointestinal (GI) bleed diagnosed by gastric lavage.  In February 1977, his complaints of recurrent epigastric pain were clinically assessed as peptic ulcer disease (PUD).  However, upper gastrointestinal (UGI) series testing in March 1977 revealed grossly normal findings with a moderate amount of duodenal bulb spasm.  There was no evidence of an ulcer crater.  The Veteran was subsequent assessed with hemoptysis secondary to active ulcer in August 1977, gastroenteritis/gastritis in September 1977, and questionable PUD in November of 1977.

Post-service, the Veteran received VA inpatient treatment for gastritis in 1981 which, according to the Veteran at that time, "he had similar problems nearly every year - presumably secondary to peptic ulcer disease or such episode three years ago."  It was noted that the Veteran had been drinking heavily.  The Veteran's disability picture was thought to be consistent with gastritis or bleed PUD.  UGI series testing in July 1981 was interpreted as normal.  

A February 1993 private hospitalization record noted the Veteran's report of a long-standing history of pyrosis requiring antacid use.  An abdominal sonogram was interpreted as showing diffuse fatty infiltration of the liver.

In August 2001, the Veteran began receiving VA treatment for abdominal pain with black tarry stools.  In September 2001, he described occasional heartburn and reflux symptoms.  In May 2002, the Veteran reported a history of intermittent constipation and real soft stools and "seldom has heartburn or reflux."  

In May 2004, the Veteran was prescribed Omeprazole based upon a diagnosis of GERD and/or PUD.  In June 2004, the Veteran reported a "3-MONTH history of abdominal pain; says that years ago he had PUD and was cured with Mylanta, and this pain feels the same."  In July 2004, the Veteran was treated for mild pancreatitis.  At that time, the Veteran reported a history of stomach problems since service. 

In December 2008, the Board remanded this claim to obtain medical opinion as to the nature and probable etiology of the Veteran's gastrointestinal disorders.  It was noted that the Veteran had not been found to be a reliable historian, but that his 1981 report of recurrent gastritis symptoms since service provided some evidence corroborating the claim.

A February 2009 VA Compensation and Pension (C&P) examination report concluded that an opinion as to the nature and etiology of the Veteran's reflux and gastroenteritis could not be provided without resort to speculation.  This assessment was based upon a conclusion that a 2004 work-up for the Veteran's symptoms had been negative.  Nonetheless, the examiner appeared to presume current diagnoses of GERD and gastritis, and no reason was provided as to why an opinion as to these diagnoses could not be provided.  The examiner did not discuss the potential diagnoses of PUD or pancreatitis.

As a result of the evidentiary deficiencies, the Board obtained expert medical opinion from an instructor of medicine, pancreatologist and advanced endoscopist, at the Philadelphia VA Medical Center and University of Pennsylvania.  This opinion, dated November 2010, reflects a comprehensive review of the entire evidentiary record and addresses multiple potential etiologies for the Veteran's current gastrointestinal complaints.  

The examiner stated that, in general, epigastric pain/gastritis are difficult conditions to evaluate as a cause of disability as their etiologies were myriad and difficult to pinpoint.  It was further observed that, at the time of the Veteran's service, the currently available diagnostic tools to assist in diagnosis were either not available or in existence.

The examiner indicated that the record did reflect that the Veteran demonstrated some blood with gastric lavage in service, but opined that the accuracy of a nasogastric lavage (NGL) was minimized to the extent that the procedure itself was traumatic and capable of resulting in abrasion and blood.  The examiner similarly discounted the significance of the normal findings on the March 1977 UGI as it was probably not of good quality.  Furthermore, the VHA examiner indicated that even modern UGI series are capable of missing important findings such as small ulcerations, erosions, gastritis and even early esophageal or gastric cancers.

Further complicating the case, the Veteran had additional underlying medical issues which could result in abdominal pain, such as diabetes mellitus with potential GI dysmotility, potential pancreatitis and hypertriglyceridemia, hepatitis C, fatty liver and prior cannabis use with potential GI dysmotility.

After discussing all of the above-mentioned factors, the VHA examiner provided the following conclusion:

Still, regardless of the cause of his current GI problem (be it factitious, structural or psychiatric in origin), regardless of the accuracy of his negative UGI series done in 1977, regardless of how much substance abuse contributed to his current epigastric problems, and regardless of whether the GI problems the veteran experienced during service time are related to his current GI distress, the fact remains that he did have GI problems while on service in the US Army.  I point to notes from Baumholder APO medical center in Germany for example from Feb, 23, 1977 and to the overall fairly low sensitivity of UGI series in diagnosing GI problems.  And some records during that period denote blood during several nasogastric lavages with enough concern that the veteran was admitted for observation (admittedly without further bleeding).  I admit, I cannot entirely exclude that these too were factitious but I feel they are unlikely to be.  I certainly question how much his several acute episodes of abdominal pain (note no abdominal complaints during discharge physical) relate to his current epigastric complaints and I feel the major contributors to this are likely diabetes/fatty liver/past cannabis use, none of which are service connected conditions.  Further, I admit there are many things that can be done for this man's GI problems that have not been done yet, such as an upper endoscopy (though this was suggested in the past to the veteran - perhaps he refused?), gastric emptying study, serum H pylori IgG level, empiric use of prokinetics or bile reflux agents, 24 hour pH study, further lipase/amylase measurements, endoscopic ultrasound, etc.  However, I cannot entirely exclude that the GI problems that developed in the service of the US Army in the late 1970s have something to do with his current problems.  Therefore, I rule in favor of the veteran - namely that the veteran's current GI problems seem to be the major factor in his current disability, however, with many other factors probably providing a greater contribution, such as insomnia, psychiatric/substance comorbid illness (likely depression), and especially peripheral neuropathy (from diabetes and to a lesser degree from his stab wound to arm and alcohol).

As reflected above, the medical evidence of record does not provide a clear or definitive opinion regarding the Veteran's current diagnoses and their probable etiologies.  In this case, the Board finds that the Veteran's 1981 report of recurrent gastrointestinal complaints since service to constitute strong, credible evidence supportive of this claim.  Notably, the inservice complaints were of sufficient severity to warrant extensive diagnostic testing that resulted in assessments such as PUD, active ulcer, gastroenteritis/gastritis and questionable PUD.  The postservice medical assessments still have not provided a definitive diagnosis for the Veteran's GI complaints, but he has received treatment for GERD and gastritis.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In November 2010, an expert conceded upon review of the record that, even with modern technology, the cause(s) of the Veteran's epigastric pain/gastritis were difficult evaluate and pinpoint.  However, that examiner determined that the Veteran's current epigastric pain/gastritis diagnosed as GERD and gastritis were at least as likely as not first manifested by his GI complaints and treatments in service.  Based upon the lay evidence and this opinion, the Board finds that the evidence for and against this claim is in equipoise so that reasonable doubt may be resolved in favor of the Veteran.  The claim of service connection for gastrointestinal disorder, diagnosed as gastritis and GERD, is granted.

The Board notes that the Veteran has prosecuted on appeal a claim self-stylized as a "stomach condition."  He has not elaborated on any specific diagnosis.  However, at his hearing in March 2006, the Veteran did testify to symptoms related to his pancreas.  See Transcript of Veteran's March 2006 Board Hearing, p. 6.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions; VA's attention should be focused upon the symptoms the claimant is attempting to service connect).

The examiner in November 2010 conceded that there were multiple potential causes for the Veteran's gastrointestinal complaints.  However, the examiner indicated that other potential causes such as diabetes mellitus with potential GI dysmotility, potential pancreatitis and hypertriglyceridemia, hepatitis C, fatty liver and prior cannabis use with potential GI dysmotility were not service related disorders.  The examiner first found evidence of elevated triglyceride levels, indicative of pancreatitis, in 2001.  The additional evidence reflects that the Veteran was not diagnosed with pancreatitis until 2004, which is many years after service.  There is no medical opinion which relates the current diagnosis of pancreatitis to service.

To the extent that the Veteran argues entitlement to service connection for pancreatitis (which is not clear), the Board finds that the post service medical records and the November 2010 opinion greatly outweigh the lay contentions as these examiners have greater expertise and training to speak to the difficult medical etiology opinion at hand.  To the extent that the Veteran seeks service connection for pancreatitis, that aspect of the claim is denied.  As the preponderance of the evidence is against the claim, the doctrine of the benefit-of-doubt is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Board grants the Veteran's claim of service connection for a gastrointestinal disability manifested by gastritis and GERD.  With respect to this aspect of the claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

However, the record is unclear whether the Veteran is pursuing the diagnosis of pancreatitis which may be a potential factor in his claimed "stomach condition."  With respect to this aspect of the claim, a pre-adjudicatory RO letter dated August 2002 substantially satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  

Notably, the August 2002 VCAA letter did not advise the Veteran of the criteria for establishing an initial disability rating and effective date of award.  However, as the pancreatitis diagnosis is being denied as being of service-connected origin, the issues of establishing an initial disability rating and effective date of award are moot.  As such, no prejudice accrues to the Veteran in this potential notice error.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained all available STRs.  The Veteran has alleged in service treatment for psychiatric symptoms, but has not provided sufficient information to identify the place and date of the claimed treatment.  Notably, he claimed hospitalization treatment in 1975 for psychiatric symptoms, which corresponds to his notation for nervous trouble in 1975 and his hospitalization record for treatment of a lumbar spine strain in 1975.  In 1994, he alleged service in the U.S. Navy which was not confirmed by the National Personnel Records Center.  Since then, he has not alleged such service or claimed that his currently diagnosed pancreatitis would have been manifested during this purported period of service.  The Board is satisfied from the record that VA has obtained all relevant STRs.

The RO has also undertaken extensive efforts to obtain the Veteran's records of VA treatment under two different social security numbers.  On review of the development ordered by the Board in May 2006, the Board is satisfied from the record that the record includes all relevant VA clinical records identified by the Veteran.  Furthermore, there are no outstanding requests to obtain any additional private medical records for which the veteran has both identified and authorized VA to obtain on his behalf.  The Board also notes that medical and legal documents pertaining to the Veteran's award of disability benefits with the Social Security Administration have been obtained.

With respect to the "stomach condition" claim in general, the Veteran was afforded a VA examination in February 2009.  That examination was deemed inadequate, and a VHA opinion was obtained in November 2010.  The VHA examiner's opinion report reflects an honest and well-reasoned opinion which concedes that the state of medical evidence is not sufficient to provide a definitive diagnosis and opinion.  Nonetheless, the VHA examiner did attribute the Veteran's diagnoses of gastritis and GERD to having an inservice onset, and he further excluded multiple additional causes such as pancreatitis as being related to service.  In so doing, the VHA examiner indicated first finding evidence of elevated triglyceride levels, indicative of pancreatitis, in 2001.  As reflected above, the Board has service-connected gastritis and GERD but has deemed the other causes such as pancreatitis as nonservice-related.  Overall, the Board finds that the medical evidence of record is sufficient to decide the claim so that further medical opinion is not warranted.

Finally, the Board acknowledges that remand directives were issued in May 2006 and December 2008.  As reflected above, the Board is satisfied that the RO has fully complied with the development requests pertaining to obtaining STRs and VA treatment records.  The February 2009 VA opinion obtained by the RO was deemed inadequate by the Board, and the Board cured this defect by obtaining expert medical opinion given the complexity of issues.  Thus, the Board is satisfied that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

Service connection for gastritis and GERD is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


